Case 1:20-cr-00083-DKW-RT Document 65 Filed 08/05/21 Page 1 of 5         PageID #: 331




 JUDITH A. PHILIPS
 Acting United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Ken.Sorenson@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )             CR. NO. 20-00083 DKW-RT
                                )
                Plaintiff,      )             GOVERNMENT’S RESPONSE TO
                                )             DEFENDANT’S MOTION FOR
      vs.                       )             COMPETENCY HEARING;
                                )             CERTIFICATE OF SERVICE
 ALEXANDER YUK CHING MA, )
                                )
                Defendant.      )
 _______________________________)

               GOVERNMENT’S RESPONSE TO DEFENDANT’S
                  MOTION FOR COMPETENCY HEARING

       Defendant Alexander Yuk Ching Ma (Ma) has moved this honorable Court,

 pursuant to 18 U.S.C. § 4241(a), for a hearing to determine his mental competency

 to further proceed in this matter. Ma, a 68 year-old Asian male, alleges that he has
Case 1:20-cr-00083-DKW-RT Document 65 Filed 08/05/21 Page 2 of 5          PageID #: 332




 been forgetful and has a family history of dementia, (citing his older brother’s

 Alzheimer’s disease diagnosis). [Dkt. #63]

       Section 4241(a) provides that the Court shall order such a competency

 hearing “if there is reasonable cause to believe that the defendant may presently be

 suffering from a mental disease or defect rendering him mentally incompetent to

 the degree he is unable to understand the nature and consequences of the

 proceedings against him or to assist properly in his defense.” The government

 bears the burden of demonstrating mental competency by a preponderance of the

 evidence. See United States v. Hoskie, 950 F.2d 1388, 1392 (9th Cir. 1991).

       In support his motion, Ma’s counsel states that “Ma has informed [him] that

 he believes he is suffering from the early stages of Alzheimer’s, making it hard for

 him to remember things and affecting his ability to assist properly in his defense.”

 [Def. Mtn., p. 2] In his Declaration, Ma’s counsel states that Ma has informed him

 that Ma is “unable to remember things” and that he is told he “asks the same

 questions over and over.” [Bervar Declaration, pp. 1, 2] Counsel’s declaration

 also cites to Ma’s brother’s Alzheimer’s diagnosis as family history warranting

 concern.

       While Ma has proffered no clinical or medical information in support of his

 motion, the government agrees that given Ma’s age, family history and his reports

 of memory difficulties, a mental evaluation is warranted. Although a delay in



                                           2
Case 1:20-cr-00083-DKW-RT Document 65 Filed 08/05/21 Page 3 of 5          PageID #: 333




 proceedings may result, such evaluation must be undertaken by the Bureau of

 Prison’s mental health experts. Ma’s allegation of Alzheimer’s based dementia is

 particularly concerning. There is little hope of recovery once the diagnosis is made

 and/or confirmed, particularly in a 68 year-old defendant. Only the Bureau of

 Prisons can conduct the in-depth neurological and cognitive testing required to

 ferret out whether Ma is truly suffering from either a debilitating mental disease,

 has normal forgetfulness, or has perhaps made the determination that faking

 cognition problems is a workable strategy to frustrate the case against him. The

 Bureau of Prisons has medical staff trained in the art of detecting malingering on

 the part of a criminal defendant, and can devote the clinical observational time and

 medical resources necessary to making an accurate diagnosis in this important and

 complex prosecution. See United States v. Krebs, 2019 WL 5088814 (D. Arizona),

 (Court rejected a 77-year old bank robbery defendant’s assertion of incompetency

 due to dementia based upon Bureau of Prison’s psychologist’s testimony that the

 defendant was faking symptoms). In Krebs, the Court specifically relied upon the

 Bureau of Prison’s psychologist’s “several months of observation” of the

 defendant. The Court also relied upon the lengthy clinical interaction and brain

 imaging afforded by his commitment to the Federal Medical Facility at Butner, in

 finding the defendant competent to proceed. (Krebs, p. 4)




                                           3
Case 1:20-cr-00083-DKW-RT Document 65 Filed 08/05/21 Page 4 of 5         PageID #: 334




       Government counsel understands the possible delays incumbent with a

 commitment for evaluation by the Bureau of Prisons. In our conversations with

 defense counsel, it appears that the defense is aware and accepting of the delay

 concomitant with committing Ma for an evaluation. Nonetheless, a thorough

 examination and evaluation must be conducted given the gravity of the possible

 diagnosis, and its potential effect upon this prosecution.

        Accordingly, we agree that Ma must undergo a medical evaluation to

 determine his competency to proceed, and ask the Court to enter an Order directing

 his commitment to a medical facility operated by the Bureau of Prisons for the

 conduct of said examination.

       DATED: August 5, 2021, at Honolulu, Hawaii.

                                               JUDITH A. PHILIPS
                                               Acting United States Attorney
                                               District of Hawaii

                                                    /s/ Kenneth M. Sorenson
                                               By___________________________
                                                 KENNETH M. SORENSON
                                                 Assistant U.S. Attorney




                                           4
Case 1:20-cr-00083-DKW-RT Document 65 Filed 08/05/21 Page 5 of 5          PageID #: 335




                           CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following at their last

 known addresses:

 Served Electronically through CM/ECF:

       Birney Bervar, Esq.
       Attorney for Defendant
       ALEXANDER YUK CHING MA

       DATED: August 5, 2021, at Honolulu, Hawaii.

                                                          /s/ Dawn Aihara
                                                     ________________________
